Citation Nr: 0842681	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-00 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for diabetes mellitus, 
claimed as the result of herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
October 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The veteran was provided a personal hearing at the local RO 
before the undersigned in July 2008.  A transcript is 
associated with the claims file.  During the hearing, the 
undersigned agreed to keep the record open for 60 days for 
the veteran to submit additional evidence; however, no 
additional evidence has been received.

This issue of service connection for bilateral hearing loss 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not have service in the Republic of 
Vietnam (Vietnam) or any other designated area where the 
service department has determined that herbicides were 
present, to include Korea, and there is no evidence that the 
veteran was otherwise exposed to herbicides.

2.  Diabetes mellitus was not diagnosed in service or within 
one year of service separation and may not be presumed to be 
aggravated or incurred therein. 


CONCLUSION OF LAW

Diabetes mellitus was not diagnosed in service or within one 
year of service separation and may not be presumed incurred 
or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in May 2006, June 2006, April 
2008, and June 2008.  Specifically regarding VA's duty to 
notify, the notifications to the veteran apprised him of what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The veteran was also apprised of the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Recognition is given to the fact that complete VCAA notice 
was provided after the initial unfavorable AOJ decision.   
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007). (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the June 2006 
notice was provided to the veteran, the claim was 
readjudicated in a December 2007 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his service connection claim.  Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file.  Also, 
post-service medical records have been received from a 
private doctor who examined the veteran on a referral from 
VA.  Significantly, the veteran has not otherwise alleged 
that there are any outstanding medical records probative of 
his claim on appeal that need to be obtained.  

The Board also does not find that it is necessary to remand 
the issue of service connection for diabetes mellitus for a 
VA examination and etiological opinion.  More specifically, 
in the present case, service connection for diabetes mellitus 
turns on the veteran's presence in Vietnam and/or exposure to 
herbicide agents during service rather than a clinical 
diagnosis or medical nexus opinion.  Consequently, the Board 
finds that further examination as to this issue is not 
warranted under 38 C.F.R. § 3.159(c)(4) (2008).  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, VA has 
properly assisted the veteran in obtaining any relevant 
evidence. 

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).  In order to establish service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  In addition, certain chronic diseases, such as 
diabetes mellitus, may be presumed to have been incurred 
during service if the disease becomes manifest to a 
compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

Further, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2008).  If a veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, certain listed diseases, to include diabetes 
mellitus, shall be service connected.  See 38 U.S.C.A. § 1116 
(West 2002), 38 C.F.R. § 3.309(e) (2008).

A review of the veteran's personnel records is negative for 
evidence that the veteran served in Vietnam.  On the 
contrary, the veteran's personnel records reflect that the 
veteran was stationed in Europe, specifically in Germany, 
from June 1967 to October 1968.  Moreover, a Statement of 
Medical Condition within the veteran's personnel records 
reflects that the veteran received his separation examination 
at the Wiesbaden Hospital in Wiesbaden, Germany.

In the present case, the veteran testified that he served in 
Vietnam in from November 1967 to some time in 1968.  He 
acknowledged that he was originally stationed in Germany, but 
that he later volunteered to serve in Vietnam.  He described 
in detail his transfer from Frankfurt, Germany to Fort Bragg 
in the United States, then to Okinawa, Japan, and then to 
Saigon, Vietnam.  He also provided a detailed description of 
his activities while stationed in Vietnam.  However, the 
veteran also testified that all of the evidence that he 
served in Vietnam, i. e., pictures and documents, were either 
destroyed in a fire at his mother's house or misplaced.  
While the Board does not doubt the veteran's sincerity, the 
Board finds that the aforementioned service personnel record, 
which are clearly negative for any service in Vietnam, have 
significantly greater probative value than the veteran's 
unsubstantiated statements.   See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993) (the credibility and weight to be 
attached to evidence is within the province of the Board as 
adjudicators).  

In furtherance of the veteran's claim that he served in 
Vietnam, the veteran submitted a personal statement in 
November 2006 in which he asserted that, while in Vietnam, he 
saw and/or met two other veterans, "H. S." and "J. W.".  
Both veterans submitted statements which indicated that they 
saw the veteran in Vietnam.  The statements also included 
personal information that permitted the RO to access the 
personal records of "H. S." and "J. W." in order to verify 
their statements.  For the reasons described below, the Board 
ascribes little probative value to these statements.

The statement submitted by "H. S." indicated that he saw 
the veteran on two undetermined dates in Bien Hoi on one 
occasion and in Cam Rahn Bay on another occasion.  While "H. 
S.'s" personnel records indicated that "H. S." served in 
Vietnam, he had returned from Vietnam and had been discharged 
prior to 1967, when the veteran asserts that he (the veteran) 
was first sent to Vietnam.  As such, "H. S." could not have 
seen the veteran in Vietnam.  

The statement submitted by "J. W." indicated that he saw 
the veteran in Cam Rahn Bay in 1967.  Personnel records 
reflect that "J. W." was stationed at an Air Force Base in 
the United States in 1967.  Personnel records further reflect 
that, while "J. W." was in Thailand in 1968, there is no 
evidence that he was in Vietnam in 1967 or 1968.  As such, 
"J. W." could not have seen the veteran in Vietnam.  

In light of the lack of evidence that the veteran served in 
Vietnam during the time period outlined in 38 C.F.R. § 
3.307(6)(iii), it cannot be presumed that the veteran was 
exposed to any herbicide, including Agent Orange.  As such, 
service connection for diabetes mellitus, claimed as the 
result of herbicide exposure cannot be service connected 
under 38 C.F.R. § 3.309(e).  

In Combee v. Brown, the United States Court of Appeals for 
the Federal held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e), but also must determine whether his 
current disability is the result of active service under 38 
C.F.R. § 3.303(d). 

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), multiple post-service VA 
medical records site that the veteran has diabetes mellitus.  
Hickson element (1) has therefore been satisfied. 

With respect to Hickson element (2), in service disease or 
injury, the Board will separately address disease and injury. 

Concerning disease, the veteran served on active duty between 
November 1966 and October 1968.  There is no indication that 
diabetes existed in service or was manifested within the one 
year presumptive period after service found in 38 C.F.R. § 
3.309(a).  Indeed, although the precise date of the initial 
diagnosis of diabetes mellitus is not clear, it is clear that 
he was diagnosed decades after leaving service.  The veteran 
testified during the July 2008 hearing that he believes that 
he was first told that he had diabetes mellitus around 1993 
or 1996 after submitting to a blood test in conjuncture with 
work.  

Concerning injury, no specific injury has been alleged, 
although the veteran claims exposure to herbicides while in 
Vietnam.  As discussed supra, the claims file is negative for 
evidence that the veteran served in Vietnam.  

In the absence of in-service disease or injury, Hickson 
element (2) has not been met and the veteran's claim fails on 
this basis alone. 

In the absence of an in-service disease or injury, it follows 
that Hickson element (3), or medical nexus, is necessarily 
lacking.  Indeed, the evidence of record does not include any 
medical statement attempting to link the veteran's currently 
diagnosed diabetes mellitus to his military service.  

To the extent that the veteran and his representative contend 
that a medical relationship exists between his diabetes 
mellitus and military service, any such statements offered in 
support of the veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, Hickson 
element (3), medical nexus, has also not been satisfied, and 
the claim fails on that basis as well.  

For the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
diabetes mellitus, as Hickson elements (2) and (3) have not 
been met.  The benefit sought on appeal is accordingly 
denied. 


The Board has considered the veteran's written contentions as 
well as those of his representative, as well as the hearing 
testimony from him and his wife, with regard to the claims of 
service connection.  While the Board does not doubt the 
sincerity of their belief that the veteran's current diabetes 
mellitus are related to his time in service, as lay persons 
without the appropriate medical training or expertise, they 
are not competent to provide a probative opinion on a medical 
matter-such as the etiology of a current disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)).

For all the foregoing reasons, the Board finds that the claim 
of service connection for diabetes mellitus must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for diabetes mellitus, 
claimed as the result of herbicide exposure, is denied.


REMAND

The veteran contends that he suffers from bilateral hearing 
loss which is the result of his service.  Specifically, the 
veteran has alleged that he has bilateral hearing loss as a 
result of exposure to acoustic trauma suffered while he 
operated a 105mm Howitzer as an artilleryman.  

A review of the service medical records is negative for 
complaints of, treatment for, or symptoms of hearing loss.  
There were no diseases or defects regarding the ears noted 
during the veteran's entrance or separation examination.  

Notwithstanding these facts, the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection for 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Significantly, the veteran's DD-214 and testimony at the 
aforementioned hearing reflect service in the artillery 
division.  Thus, he was likely exposed to loud noises from 
the firing of guns, such as the 105mm gun that the veteran 
asserts he operated.  

Moreover, post-service medical records show that the veteran 
was diagnosed with bilateral hearing loss in January 2006 by 
a private audiologist on referral from VA.  However, the 
examiner did not furnish a medical opinion as to the etiology 
of the veteran's bilateral hearing loss.

The Board notes that a VA examination or opinion are 
necessary if the evidence of record:  (a) Contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (b) 
establishes that the veteran suffered an event, injury, or 
disease in service; (c) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

"The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service 
include...credible evidence of continuity and symptomatology 
such as pain or other symptoms capable of lay observation."  
McClendon, supra, at 83.

Given the VA's duty to obtain a VA examination where the 
evidence indicates that the claimed disability may be 
associated with in-service problems, see 38 C.F.R. 
§ 3.159(c)(4) and McClendon, supra, (recognizing that the 
latter element is a low threshold), a remand is necessary for 
further medical assessment with a nexus opinion.  See also 38 
U.S.C.A. § 5103A.

In view of the foregoing, this matter is remanded for the 
following:

1.  The veteran should be asked to 
provide the name of any VA and/or non-VA 
health care provider that has treated him 
for hearing loss since his discharge from 
service  All records and/or responses 
received should be associated with the 
claims file.  Any negative response or 
reply should be included in the record.

2.  The veteran should be afforded a VA 
audiological examination for the purposes 
of determining whether a current 
diagnosis of bilateral hearing loss as 
per 38 C.F.R. § 3.385 is appropriate, 
and, if so, whether that diagnosis may be 
etiologically related to the veteran's 
service.  The claims file must be made 
available to the examiner in connection 
with the examination.  The examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or better) 
that the veteran has bilateral hearing 
loss as a result of a his service.  

The examiner is advised that the term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.

3.  After the development requested above 
has been completed, the RO should review 
the claim, considering all the evidence 
of record.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
be afforded the appropriate period of 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


